Citation Nr: 1716208	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to October 7, 2014, and a rating higher than 10 percent thereafter.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bruxism, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from February 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In July 2010, the RO granted service connection for bilateral hearing loss and assigned 0 percent rating effective from January 6, 2010.  In November 2011, the RO denied service connection for PTSD, anxiety disorder, and bruxism.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2013.  A copy of the hearing transcript is of record.  In June 2014, the Board issued a decision denying service connection for PTSD specifically, and remanding the remaining issues for additional development.

A January 2015 rating decision granted a 10 percent rating for bilateral hearing loss effective from October 7, 2014.



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Prior to October 7, 2014, the Veteran had level I hearing in the right ear and level II hearing in the left ear; from that date, he had level III hearing in the right ear and level VI hearing in the left ear.

2.  Anxiety disorder is etiologically related to service.

3.  Bruxism is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 0 percent prior to October 7, 2014, and a rating higher than 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for bruxism have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently rated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 as 0 percent disabling prior to October 7, 2014, and 10 percent thereafter.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in May 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
55
65
39
LEFT
10
25
60
80
44

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in the right ear and II in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation, consistent with the assigned rating for this portion of the appeal period

The Veteran underwent another VA examination in October 2014.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
40
55
75
45
LEFT
25
45
60
80
53

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 64 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of III in the right ear and VI in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 10 percent evaluation, consistent with this portion of the appeal period.

The Veteran and his representative have cited to a November 2007 private audiological evaluation as evidence that a higher rating is warranted.  However, this is not probative evidence of the severity of the Veteran's hearing loss for two reasons.  First, the evaluation was conducted in November 2007, over two years prior to the start of the current appeal period in January 2010.  Second, the evaluation does not utilize the Maryland CNC speech discrimination test as specified in 38 C.F.R. § 4.85(a).

Notably, the rating criteria do allow evaluations of hearing impairment based only on pure tone threshold average.  See 38 C.F.R. § 4.85, Table VIA.  However, use of Table VIA is permitted if an examiner certifies that use of speech discrimination testing is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  No such certification has been made in this case.  The Board has also considered the provisions of 38 C.F.R. § 4.86, which addresses exceptional patterns of hearing impairment and allows for use of Table VIA, but the Veteran's pure tone thresholds do not conform to criteria listed in this regulation.

In sum, objective testing of the Veteran's hearing revealed levels of impairment consistent with the 0 percent rating assigned prior to October 7, 2014, and the 10 percent rating assigned thereafter.  The Board has considered the functional effects of the Veteran's condition, and notes that he testified that he cannot hear well in groups.  However, the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. at 8-9 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Anxiety Disorder

With respect to element (1) of service connection, a current disability, the Veteran was diagnosed with anxiety disorder, not otherwise specified, during a September 2011 VA examination.

With respect to element (2), an in-service incurrence, the Veteran reported a number of incidents in service.  He testified that he was assaulted by a group of civilians during service, and this is documented in his service treatment records.  During his September 2011 VA examination and August 2013 hearing, he reported being in close proximity to an ammunition facility that was blown up.  He also testified that he feared for his safety while serving in Vietnam because it was difficult to tell who was an enemy.  He reported that it was not unusual for children in the local villages to attack him or other soldiers.  Collectively, these incidents satisfy element (2).

With respect to element (3), a link between the current condition and service, the VA examiner stated in a November 2014 supplemental opinion that it was at least as likely as not that the Veteran's anxiety disorder was related to service, noting that he had denied any mental health symptoms prior to service, but had some anxiety symptoms since that time.  There is no competent medical evidence to refute this opinion or to otherwise suggest that the Veteran's anxiety disorder is not related to service.  Therefore, element (3) has also been satisfied.

As all three elements have been met, service connection for anxiety disorder is granted.

B.  Bruxism

The Veteran has not asserted that his bruxism is directly related to service, and there is no evidence in his service treatment records to support such a finding.  Rather, he claims that bruxism is secondary to his diagnosed anxiety disorder.

The Veteran underwent a VA examination in September 2011.  The examiner noted that the Veteran's denture teeth would not wear down his natural teeth, and therefore his bruxism condition was no longer significant in terms of natural tooth wear.  The examiner diagnosed mild attrition of the remaining dentition secondary to historical bruxism.  In a September 2014 supplemental opinion, the examiner stated that it was less likely than not that the Veteran's bruxism was caused or aggravated by his anxiety disorder.  This was based on the level of attrition shown, which was very mild and of no clinical significance.  The examiner explained that bruxism secondary to anxiety disorders is almost always chronic and severe.

There is no competent medical evidence to refute this conclusion or to otherwise attribute the Veteran's bruxism to his anxiety disorder.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of bruxism falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Therefore, service connection for bruxism is not warranted.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated January 2010 and May 2011, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating his hearing loss; and provide opinions regarding the etiology of his anxiety disorder and bruxism.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

An initial compensable rating for bilateral hearing loss prior to October 7, 2014, and a rating higher than 10 percent thereafter is denied.

Service connection for anxiety disorder is granted.

Service connection for bruxism is denied.




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


